DETAILED ACTION
Prosecution History
Claims 1-16 were filed.
Claims 3 and 9-13 were canceled.
Claims 1-2, 4, 7-8, and 14-15 were amended. 
Claims are 1-2, 4-8 and 14-16 are pending and allowed. 

Allowable Subject Matter
Claims 1-2, 4-8 and 14-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Di Cairano et al. U.S. Patent No. 9,199,667 (“Di Cairano”) discloses a method for a semi-autonomous driving of a vehicle with a steer-by-wire system having a steering wheel mechanically decoupled from vehicle wheels determines values for the steering angle and the wheels angle tracking a target value of the wheels angle received from a semi-autonomous driving planning (SADP) system. The method determines the values for the steering angle and the wheels angle subject to constraints, including a constraint on a motion of the vehicle wheels, a constraint on a motion of a steering wheel, a constraint on an actuation of the steering wheel and the vehicle wheels, and a constraint on a relative motion of the steering wheel with respect to the motion of the vehicle wheels. The control commands to the column motor and the rack motor are generated according to the values for the steering angle and the wheels angle.
Lavoie et al. U.S. Patent No. 9,434,415 (“Lavoie”) teaches a system for measuring and compensating for tire windup occurring in road wheels during parking events. A controller receives data comprising a steering motor current and steering system component movement, from that data determines the amount of tire windup is present, and controls the motor to turn a road wheel to an initial position that allows the tire windup to turn the road wheel to a final position. The final desired position of the road wheel may be one for the desired location of the road wheel itself, for the steering wheel, or for a combination of the two. Final desired angular positions of the steering wheel may be one such that an ignition may have greater visibility or one such that the steering wheel is not locked under load.
However, regarding independent claims, the prior art of record fails to teach or suggest the following claimed subject matter:
“a control unit actuating the steering servomotor for carrying out an automatic parking process wherein during the automatic parking process there is no mechanical connection between the steering wheel and the steered wheel; and 
the steering wheel remains stationary and oriented in a central position during the automatic parking process.”
Claims 2, 4-8, and 15-16 depend on allowable claims 1 and 12 respectively, and are therefore allowable due to their dependency on allowable subject matter. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668